Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 1 of 22 PAGEID #: 3329




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

  ROSALIE N. KENNEDY,

                     Petitioner,           :
                                                  Case No. 2:20-cv-2979
           v.
                                                  Judge Sarah D. Morrison
                                                  Magistrate Judge Michael R.
                                                  Merz
  WARDEN, MARYSVILLE
  REFORMATORY FOR WOMEN,                   :

                     Respondent.


                              OPINION AND ORDER

       This habeas corpus case was brought pro se by Petitioner Rosalie Kennedy to

 obtain relief from her conviction for murder in the Logan County Court of Common

 Pleas. The case is before the Court on Petitioner’s Objections 1 (Objs., ECF No. 52)

 to the Magistrate Judge’s Report and Recommendations (R&R, ECF No. 37) which

 recommended that the Amended Petition be dismissed with prejudice.

       Under Fed. R. Civ. P. 72(b)(3), the referring District Judge must review de

 novo any portion of a Magistrate Judge’s report on a dispositive motion to which

 substantial objection has been made. This Opinion and Order contains the results

 of that de novo review.




       1 Because Petitioner’s Objections contain the private information of non-
 parties, the Court ordered the original (ECF No. 53) sealed and a redacted copy
 (ECF No. 52) to be filed on the open docket (Notation Order, ECF No. 51). PageID
 references in this Decision are to the redacted copy.
                                           1
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 2 of 22 PAGEID #: 3330




 I.    General Objection

       Petitioner begins by objecting generally to the Magistrate Judge’s

 recommendation of dismissal. (Objs., PageID # 3179–85.) She accuses the Common

 Pleas Court, the prosecutor, and her trial attorneys of conspiring to deprive her of

 her rights under the Constitution in violation of 18 U.S.C. §§ 241 and 242. These

 are criminal statutes; alleged violations can only be considered by the Court after a

 federal grand jury has returned an indictment which has not occurred.

       Petitioner repeats these conspiracy charges throughout her Objections, but

 has produced no proof of any agreement among the trial participants to deprive her

 of her rights. The fact that the other participants agreed on many points in the

 course of the trial does not by itself prove they agreed in order to injure Petitioner

 or deprive her of her rights. This Decision therefore provides no further analysis of

 the § 241 and § 242 claims.

       Petitioner asserts the trial judge, Judge William Goslee, should have

 disqualified himself from presiding in the case because twenty years prior he had

 been the prosecutor in a misdemeanor domestic violence case against her husband,

 the deceased in this case, and thus knew of his propensity to violence. On its face

 this suggests Judge Goslee knew facts favorable to Petitioner’s position, but her

 argument is that he let her husband off too lightly by letting him plead to disorderly

 conduct.

       The Report deals with the disqualification issue in its analysis of Ground

 Ten. (R&R, PageID # 3125.) The Magistrate Judge concluded that the record
                                            2
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 3 of 22 PAGEID #: 3331




 disclosed no basis for disqualifying Judge Goslee and the Court agrees. In any

 event this claim is procedurally defaulted because it was not presented to the Chief

 Justice of Ohio as a basis for disqualification before trial.

       Petitioner also asserts that the Magistrate Judge is biased against her,

 demonstrated by the Judge accusing her “of pointing the gun and firing it three

 times.” (Objs., PageID # 3180, citing R&R, PageID # 3114.) As the Report notes at

 that point, Petitioner admitted firing the gun when she made the initial 911 call to

 report that her husband had been shot. On direct appeal, the Third District Court

 of Appeals found that the evidence showed three shots had been fired from the .22

 caliber revolver. State v. Kennedy, 2018-Ohio-4172 ¶ 27 (Ohio App. 3rd Dist. Oct.

 15, 2018). The Magistrate Judge did not make any accusations, but simply reported

 what the state courts had found to be the facts. This Court is bound to accept

 findings of fact by the state courts unless the petitioner overcomes that presumption

 of correctness by clear and convincing evidence. As noted below in reviewing

 Ground Ten, Petitioner has not met that burden.

       Petitioner further objects that the Magistrate Judge’s recommendation of

 denial of a certificate of appealability is a denial of due process. (Objs., PageID

 # 3179.) There is no constitutional due process right to appeal from an adverse

 decision in a habeas corpus case. Rather, Congress has conditioned any appeal on

 proof that, as to any issue appealed, reasonable jurists would disagree with the trial

 court’s decision. 28 U.S.C. § 2244(b). In Rule 11 of the Rules Governing § 2254

 Cases, the Supreme Court requires district courts to consider the appealability



                                             3
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 4 of 22 PAGEID #: 3332




 issue in any final decision of a habeas corpus case. The Sixth Circuit has recently

 reminded District Courts to take this question seriously:

       In short, a court should not grant a certificate without some substantial
       reason to think that the denial of relief might be incorrect. Crucially, in
       applying this standard, a court must consider not only the merits of the
       underlying constitutional claim but also any procedural barriers to
       relief. Buck v. Davis, 137 S. Ct. 759, 777, 197 L. Ed. 2d 1 (2017); Slack
       [v. McDaniel], 529 U.S. at 484–85; see also Dufresne v. Palmer, 876 F.3d
       248, 254 (6th Cir. 2017). To put it simply, a claim does not merit a
       certificate unless every independent reason to deny the claim is
       reasonably debatable.

       [T]he standards for a certificate are no mere technicality. Quite the
       contrary. By authorizing extra appeals, improper certificates add to the
       “profound societal costs” of habeas litigation while sapping limited
       public resources. Calderon v. Thompson, 523 U.S. 538, 554, 118 S. Ct.
       1489, 140 L. Ed. 2d 728 (1998) (quoting Smith v. Murray, 477 U.S. 527,
       539, 106 S. Ct. 2661, 91 L. Ed. 2d 434 (1986)). For one, they divert our
       time and attention from the cases Congress actually meant us to hear,
       often leading us to appoint counsel and schedule argument in cases that
       we later find to be insubstantial. For another, they require state and
       federal government attorneys to devote their time and attention to
       defending appeals that should never have existed. Plus, they may even
       harm those habeas petitioners whose claims really do merit an appeal
       because it could “prejudice the occasional meritorious [claim] to be
       buried in a flood of worthless ones.” Brown v. Allen, 344 U.S. 443, 537,
       73 S. Ct. 397, 97 L. Ed. 469 (1953) (Jackson, J., concurring). In short, it’s
       critical that courts follow the rules Congress set.

 Moody v. United States, 958 F.3d 485 (6th Cir. 2020). To show entitlement to a

 certificate of appealability, an unsuccessful habeas petitioner must show that

 reasonable jurists would disagree as to one or more decisions of the District Court.

 A general plea of “due process” is insufficient.

       Petitioner also complains of the Magistrate Judge’s recommendation that she

 not be allowed to appeal in forma pauperis because, she says, her lack of funds has

 been unquestioned. (Objs., PageID # 3179.) But it is not Petitioner’s indigent status

                                            4
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 5 of 22 PAGEID #: 3333




 that is in question. Rather, Congress has provided that pro se appellants be exempt

 from the filing fee only if there is an issue that is appealable in objective good faith.

 28 U.S.C. § 1915(a)(3). The Sixth Circuit Court of Appeals requires that district

 courts determine, in all cases where the appellant seeks to proceed in forma

 pauperis, whether the appeal is frivolous. Floyd v. United States Postal Service, 105

 F.3d 274 (6th Cir. 1997).

       Though Petitioner may disagree with the Magistrate Judge’s

 recommendations on these two issues, his recommendations do not show bias.

       Finally, Petitioner complains that the Magistrate Judge ignored all the new

 evidence about the old domestic violence case. (Objs., PageID # 3180.) However, the

 Magistrate Judge was bound not to consider that new evidence on the merits of the

 case because it was never presented to the state courts as a basis for relief from

 conviction. Cullen v. Pinholster, 563 U.S. 170 (2011).

 II.   GROUND ONE: INEFFECTIVE ASSISTANCE OF COUNSEL FOR
       FAILURE TO FILE A MOTION TO SUPPRESS PETITIONER’S
       STATEMENT TO DETECTIVE WATSON

       In her First Ground for Relief, Petitioner asserts she received ineffective

 assistance of trial counsel when her attorney did not move to suppress her

 statement to Detective Watson. The Report recommends that the Court defer to the

 Third District Court of Appeals’ decision that allowing the statement to be admitted

 in evidence was a reasonable tactical decision of her attorney to get her version of

 events before the jury without having her take the stand. (R&R, PageID # 3097.)

       Petitioner’s Objections stand on her claim that she was not advised during

 the Miranda warnings that anything she said could be used against her. (Objs.,
                                             5
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 6 of 22 PAGEID #: 3334




 PageID # 3186–87.) The Third District and the Magistrate Judge acknowledged

 this, but concluded that allowing the statement was a reasonable tactical decision.

 Petitioner does not speak to this conclusion at all, and instead raises claims of

 conspiracy, evidence tampering, etc.

       Strategic choices by defense counsel are “virtually unchallengeable.” Buell v.

 Mitchell, 274 F.3d 337, 359 (6th Cir. 2001) (quoting Meeks v. Bergen, 749 F.2d 322,

 328 (6th Cir. 1984)). Although the ultimate decision whether to testify rests with

 the defendant, when counsel decides not to have his or her client testify, the

 defendant’s consent is presumed. Gonzales v. Elo, 233 F.3d 348, 356 (6th Cir. 2000).

 A defendant who insists on testifying against his attorney’s desires must, at a

 minimum, alert the trial court that he wishes to do so or that there is a

 disagreement with his attorney. Id. at 357. Petitioner does not claim she did so, but

 blames Judge Goslee for not reminding her of her right to testify. (Objs., PageID

 # 3187.)

       The question presented in Ground One is not whether the interrogating

 officer strictly complied with Miranda or whether the statement was hearsay. 2 The

 question rather is whether the trial attorney’s strategic decision to get Petitioner’s

 version of the events before the jury by allowing the statement to be admitted was

 within the range of strategic decisions made by competent counsel and whether the

 Third District’s decision that it was within that range is a reasonable application of




       2 The contents of the recording were not hearsay. Statements by an opposing
 party are excluded from the definition of hearsay by Ohio R. Evid. 801.
                                            6
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 7 of 22 PAGEID #: 3335




 Strickland v. Washington, 466 U.S. 668 (1984). The Court finds it was. Only two

 people were present at the shooting and the victim was dead. One way to get

 Petitioner’s story before the jury would have been to have her testify, but virtually

 all defense attorneys prefer alternatives to having defendants take the stand.

 Particularly here, where Petitioner gave officers inconsistent accounts of what

 happened, vigorous and effective cross-examination would have been expected. The

 Court therefore defers to the Third District; its decision on this question is a

 reasonable application of Strickland.

 III.   GROUND TWO: VIOLATION OF FIFTH AMENDMENT BY
        ADMITTING THE RECORDING

        In her Second Ground for Relief, Petitioner argues it was plain error to admit

 her recorded statement. The Report recommends that the Court defer to the Third

 District’s decision rejecting this claim because the defense stipulated to admission

 of the recording. (R&R, PageID # 3099.)

        Petitioner objects that admitting this recording and then not letting her

 testify violated her rights under the Confrontation Clause to confront herself, i.e.,

 her statements made in the recording. The Confrontation Clause protects the right

 to confront adverse witnesses and is not applicable to explaining one’s own prior

 statements to a jury. Petitioner did have the right to testify in her own behalf, but

 did not bring her desire to testify to Judge Goslee’s attention.

        The Third District was correct that Attorney McFall had the authority to

 waive the Fifth Amendment violation and did so. The Report correctly recommends

 deference to the Third District on this issue.


                                            7
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 8 of 22 PAGEID #: 3336




 IV.   GROUND THREE: INEFFECTIVE ASSISTANCE OF COUNSEL FOR
       FAILURE TO CHALLENGE STATEMENTS RECORDED IN THE
       POLICE CAR

       In her Third Ground for Relief, Petitioner asserts she received ineffective

 assistance of trial counsel when her trial attorney failed to move to suppress the

 audio recordings of statements she made while waiting in the rear of a police car for

 police to finish their initial inspection of the murder scene.

       The Third District denied this claim on the merits, finding no basis on which

 the recordings could have been suppressed. The Report recommends deferral to the

 Third District. (R&R, PageID # 3102.)

       Petitioner objects that she has shown from the record that Deputy Dixon was

 lying about the heat in the cruiser. (Objs., PageID # 3190.) Credibility, however, is

 for the trier of fact to decide. Rather than suggest how her recorded speech which

 was not in response to interrogation would have violated the Fourth or Fifth

 Amendment, Petitioner contends it was cruel and unusual punishment to hold her

 in custody for an hour and thirty-seven minutes. (Id.) Even assuming the truth of

 her testimony about being subjected to very cold conditions, the conditions

 themselves did not force her to curse (which she says is out of character) or to make

 incriminating statements. As the Third District and Magistrate Judge held, it is

 difficult to see how counsel could have suppressed this recording.

       Petitioner claims she had a right to be alone in the rear of a police cruiser

 and the deputy’s recording of her statements violated her right of privacy. (Id. at

 PageID # 3192.) She claims the recording was unauthorized without approval from

 the Attorney General, citing 18 U.S.C. § 2518. That is the statute governing
                                             8
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 9 of 22 PAGEID #: 3337




 wiretaps. Here there was no interception of a wire or electronic communication

 between Petitioner and any other person.

       The Report correctly recommends deferral to the Third District on this

 Ground for Relief.

 V.    GROUND FOUR: FAILURE TO INSTRUCT ON NEGLIGENT
       HOMICIDE

       In her Fourth Ground for Relief, Petitioner asserts the trial court violated her

 right to present a complete defense by refusing to instruct the jury on the lesser-

 included offense of negligent homicide. The Third District decided both that

 negligent homicide is not a lesser included offense of murder under Ohio law and

 the facts did not support an instruction on negligent homicide.

       The Report recommends dismissal on the merits because failure to give a

 lesser-included instruction in a non-capital case is not a violation of the

 Constitution. (R&R, PageID # 3103–04.) The Report further recommends this claim

 be dismissed as non-cognizable in habeas corpus and “[a]lternatively, it should be

 dismissed on the merits because the right to present a complete defense does not

 include getting a jury instruction that the evidence does not justify.” (Id. at PageID

 # 3104.)

       Petitioner objects that “it is every person’s right [when charged with murder]

 to have the jury vote on negligent homicide also.” (Objs., PageID # 3193.) This

 Court is bound, however, by the Third District’s conclusion that negligent homicide

 is not a lesser included offense of murder. Bradshaw v. Richey, 546 U.S. 74 (2005).

 Incidentally, Petitioner cites no Ohio case law to the contrary.


                                            9
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 10 of 22 PAGEID #: 3338




        Petitioner objects to the Third District’s reliance on Judge Goslee’s finding

 that there might be negligence with one shot fired, but not with three. (Objs.,

 PageID # 3194.) Her objection, however, is based on his asserted disqualification

 and not on any record evidence that it was fewer than three shots fired.

        The Court agrees with the Magistrate Judge that this claim is not cognizable

 in habeas corpus.

 VI.    GROUND FIVE: DENIAL OF COMPLETE DEFENSE BY
        PRECLUDING OFFER TO TAKE A POLYGRAPH TEST

        In her Fifth Ground for Relief, Petitioner asserts her right to present a

 complete defense was violated when the trial court excluded her offer to take a

 polygraph examination. The Report recommended this claim be dismissed as non-

 cognizable in habeas or, in the alternative, without merit as a complete defense

 argument. (R&R, PageID # 3106.) Petitioner makes no objection.

 VII.   GROUND SIX: CONVICTION ON INSUFFICIENT EVIDENCE

        In her Sixth Ground for Relief, Petitioner asserts she was convicted on

 insufficient evidence. The Third District recited the evidence at length and,

 applying the correct federal standard as enunciated in Jackson v. Virginia, 443 U.S.

 307 (1979), found that it was sufficient. (R&R, PageID # 3106–11.) The Report

 recommended deference to this decision both on the facts and the law. (Id. at

 PageID # 3113–14.)

        In her Objections, Petitioner reargues the weight of the evidence. (Objs.,

 PageID # 3195–97.) She then reargues her claim that the cruiser recordings should

 have been excluded. (Id. at PageID # 3197–98.) She then inserts a claim that the


                                           10
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 11 of 22 PAGEID #: 3339




 State’s withholding of the victim’s confession in the twenty-year-old domestic

 violence case violated Brady v. Maryland, 373 U.S. 83 (1963).

       The Report correctly recommended that the Court defer to the Third

 District’s decision on the sufficiency of the evidence claim as an objectively

 reasonable application of Jackson.

 VIII. GROUND SEVEN: CONVICTION AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE

       In her Seventh Ground for Relief, Petitioner asserts her conviction is against

 the manifest weight of the evidence presented. The Report recommended

 dismissing this claim for failure to state a claim cognizable in habeas. Petitioner

 combines her objections on Grounds Six and Seven and does not respond to this

 non-cognizability point.

 IX.   GROUND EIGHT: FAILURE TO DISCLOSE FAVORABLE EVIDENCE
       AND UNCONSTITUTIONAL SEIZURE OF EVIDENCE

       In her Eighth Ground for Relief, Petitioner asserts that the failure to disclose

 prior to trial that Deputy Dixon recorded her statements made in the back of his

 cruiser on a personal recording device violated her Fifth and Fourteenth

 Amendment rights. Further, she asserts, using personal equipment was so far

 outside the policies of the Logan County Sheriff’s Department that it violated

 her Fourth Amendment right to privacy.

       Respondent claimed this Ground for Relief should be dismissed as

 procedurally defaulted. After considering at length Petitioner’s asserted excuses,

 the Magistrate Judge recommended dismissal on that basis. (R&R, PageID # 3122.)



                                           11
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 12 of 22 PAGEID #: 3340




       Petitioner objects that the procedural default is excused by evidence she does

 not identify but that she alleged received from Respondent on December 29, 2020.

 (Objs., PageID # 3201.) The Court assumes this is part of the State Court Record,

 which was served on her at that time, but because she does not identify the

 evidence to which she refers, the Court cannot evaluate her argument.

       The Magistrate Judge found that the fact Deputy Dixon was using a

 personally owned recording device was revealed on the record at trial and was

 therefore available for direct appeal. That finding is correct. Whatever additional

 (yet undescribed) evidence Petitioner now has that attacks the admissibility of the

 recording was not presented in post-conviction. The Court therefore agrees that

 Ground Eight is procedurally defaulted.

 X.    GROUND NINE: INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL
       BY DENIAL OF THE RIGHT TO TESTIFY IN HER OWN DEFENSE

       In her Ninth Ground for Relief, Petitioner claims her defense lawyer

 prevented her from testifying at trial. However, in her supporting facts, she admits

 that this was a matter of trial strategy with her lawyer advising her strongly not to

 expect to testify and in fact not to talk about her version of events with others who

 might “snitch” on her.

       The Report recommends this claim be dismissed as procedurally defaulted

 because it was never fairly presented to the Ohio courts. (R&R, PageID # 3123.) In

 her Objections, Petitioner again claims that all the other trial actors conspired to

 keep her off the stand so she would not reveal the victim’s confession in the twenty-

 year-old domestic violence case. She claims this would have caused the news media


                                           12
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 13 of 22 PAGEID #: 3341




 to have a “field day” and would have ruined Judge Goslee’s new judicial career.

 (Objs., PageID # 3203.) This does not speak at all to the finding of procedural

 default, which the Court adopts.

 XI.    GROUND TEN: INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL:
        FAILURE TO PRESENT PHOTOGRAPHS

        In her Tenth Ground for Relief, Petitioner asserts her trial attorney provided

 ineffective assistance when she “failed to submit as evidence photos from the Logan

 County Sheriff Department showing petitioner’s badly bruised wrists and forearms

 and bruising on her back” as well as testimony from jail staff as witnesses to her

 difficulty speaking and swallowing during the four or five days she was incarcerated

 there, a recording showing how hoarse Petitioner was in the aftermath of the

 shootings, and evidence of the broken ribs she believed that she had.

        The Magistrate Judge found this claim was based on evidence which was not

 in the appeal record. Because it was not presented in Petitioner’s post-conviction

 petition, it is barred by res judicata. (R&R, PageID # 3126.)

        Petitioner’s Objections merely repeat her theory that all the other trial actors

 conspired to keep out evidence from the old domestic violence case. This does not

 refute the Magistrate Judge’s procedural default conclusion because this assertedly

 new evidence has never been presented to the Ohio courts in a collateral attack on

 the judgment here.

 XII.   GROUND ELEVEN: INEFFECTIVE ASSISTANCE OF COUNSEL FOR
        FAILURE TO SUBPOENA EVIDENCE

        Petitioner makes no objection to the Report’s recommendation that this claim

 should be dismissed as procedurally defaulted.

                                           13
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 14 of 22 PAGEID #: 3342




 XIII. GROUND TWELVE: INEFFECTIVE ASSISTANCE OF TRIAL
       COUNSEL: FAILURE TO SUBPOENA CHARACTER WITNESSES

       In her Twelfth Ground for Relief, Petitioner asserts Attorney McFall provided

 ineffective assistance of trial counsel when she failed to subpoena character

 witnesses. The Report found this claim was procedurally defaulted because it was

 not presented in post-conviction. (R&R, PageID # 3127.)

       In fact, the Report noted that Petitioner offered no excuse for not presenting

 these witnesses in post-conviction. In her Objections, Petitioner now claims she

 “raised a lot of issues for post-conviction attorney to present to present to the courts,

 [but] he failed to raise them. . . . The Martinez/Trevino rule should apply.” (Objs.,

 PageID # 3206.) Because Petitioner never made a Martinez/Trevino claim before

 the Magistrate Judge, the Court could properly disregard it now, but will consider it

 in the interest of completeness.

       There is no constitutional right to counsel in state post-conviction

 proceedings. However, in Martinez v. Ryan, 566 U.S. 1 (2012), the Court held:

       [W]hen a State requires a prisoner to raise an ineffective-assistance-of-
       trial-counsel claim in a collateral proceeding, a prisoner may establish
       cause for a default of an ineffective-assistance claim in two
       circumstances. The first is where the state courts did not appoint
       counsel in the initial-review collateral proceeding for a claim of
       ineffective assistance at trial. The second is where appointed counsel in
       the initial-review collateral proceeding, where the claim should have
       been raised, was ineffective under the standards of Strickland v.
       Washington, 466 U. S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). To
       overcome the default, a prisoner must also demonstrate that the
       underlying ineffective-assistance-of-trial-counsel claim is a substantial
       one, which is to say that the prisoner must demonstrate that the claim
       has some merit. Cf. Miller-El v. Cockrell, 537 U. S. 322, 123 S. Ct. 1029,
       154 L. Ed. 2d 931 (2003) (describing standards for certificates of
       appealability to issue).


                                            14
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 15 of 22 PAGEID #: 3343




 132 S. Ct. at 1318–19. In Trevino v. Thaler, 569 U.S. 413 (2013), the Court

 extended Martinez to the Texas system and in White v. Warden, Ross Corr. Inst.,

 940 F.3d 270 (6th Cir. 2019), the Sixth Circuit held the Martinez/Trevino exception

 applies in Ohio where the ineffective assistance of trial counsel claim could not be

 properly raised on direct appeal for lack of a sufficient record. Because the

 character witness testimony was not in the appellate record, this particular

 ineffective assistance of trial counsel claim had to be raised in post-conviction.

       Petitioner offers absolutely no proof of what she told her post-conviction

 attorney, relying instead on a vague claim that she raised “lots of issues.” Thus, she

 has not shown her post-conviction attorney, Assistant State Public Defender

 Stephen Hardwick, performed incompetently to the level required by Strickland, a

 prerequisite to application of Martinez/Trevino.

       As to whether the underlying claim of ineffective assistance of trial counsel

 was substantial, another requirement of Martinez/Trevino, Petitioner claims her

 trial attorney only talked with one neighbor, who was not called to testify, and there

 was a long list of people who were prepared to testify on her behalf but were never

 called. (Objs., PageID # 3206.) Who were these people and what were they prepared

 to testify to? As the Report notes, Petitioner provides no answer to these critical

 questions. (R&R, PageID # 3127.) As to why these witnesses were not called,

 Petitioner falls back on her conspiracy theory. (Objs., PageID # 3206.)




                                            15
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 16 of 22 PAGEID #: 3344




       The Court concludes that Petitioner’s Martinez/Trevino claim fails for lack of

 proof. The Court therefore accepts the Magistrate Judge’s conclusion that Ground

 Twelve is barred by procedural default.

 XIV. GROUND THIRTEEN: DENIAL OF COUNSEL OF CHOICE

       In her Thirteenth Ground for Relief, Petitioner claims she was denied

 representation by her counsel of choice, Sarah Schregardus, who was forced by co-

 counsel Tina McFall to withdraw. The Report concluded this claim was

 procedurally defaulted because it was available to argue on direct appeal, but was

 not. (R&R, PageID # 3128.)

       Petitioner objects that Attorney Schregardus was forced out to prevent her

 from bringing up the old domestic violence case and moving to disqualify Judge

 Goslee, again arguing a conspiracy among all the other trial actors.

       This does not explain why the issue was not raised on direct appeal when

 Petitioner had a new attorney. The Magistrate Judge’s recommendation to dismiss

 this claim as procedurally defaulted is therefore adopted.

 XV.   GROUND FOURTEEN: INEFFECTIVE ASSISTANCE OF TRIAL
       COUNSEL: FAILURE TO CALL PSYCHIATRIC EXPERT

       In her Fourteenth Ground for Relief, Petitioner claims she received

 ineffective assistance of trial counsel when Attorney McFall failed to call or even

 hire an expert to explain “the psychiatric and trauma aspects of petitioner on the

 night in question.” The Report recommended Ground Fourteen be dismissed as

 procedurally defaulted because it had not been raised either on direct appeal or in

 post-conviction. (R&R, PageID # 3129.) The Report also recommended dismissal on


                                           16
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 17 of 22 PAGEID #: 3345




 the merits because Petitioner’s hypothesis about what a psychiatrist would have

 said is completely speculative. (Id.)

       In her Objections, Petitioner again raises the Martinez/Trevino exception,

 which is unavailing for the reasons given above as to Ground Twelve. Her response

 on the merits provides nothing more than further speculation.

 XVI. GROUND FIFTEEN: SEARCH WITHOUT A WARRANT

       In her Fifteenth Ground for Relief, Petitioner claims her Fourth and

 Fourteenth Amendment rights were violated when Sheriff’s Deputies took

 photographs inside her home on the night of Gary Kennedy’s death. 3

       The Report recommended that the Fifteenth Ground for Relief be dismissed

 as not cognizable in habeas corpus on the basis of Stone v. Powell, 428 U.S. 465

 (1976). (R&R, PageID # 3130.) The Warden relied on Stone in the Return and

 Petitioner made no response to that authority.

       In her Objections, Petitioner again makes no response to Stone. Instead, she

 attempts to re-cast this claim as one for ineffective assistance of trial counsel for not

 moving to suppress the photographs. (Objs., PageID # 3209.) A habeas corpus

 petitioner cannot litigate a claim in one form, then completely change it when

 objecting to a report and recommendations.

       The Court concludes Ground Fifteen as pleaded is barred by Stone.




       3 Although the Magistrate Judge did not discuss the merits of this claim, the
 deputies’ entry into the home was in response to Petitioner’s call about her husband
 being shot. Once they found what appeared to be a homicide scene, preservation of
 evidence justified their taking photographs.
                                            17
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 18 of 22 PAGEID #: 3346




 XVII. GROUND SIXTEEN: INEFFECTIVE ASSISTANCE OF COUNSEL:
       FAILURE TO REVEAL POTENTIAL CONFLICT OF INTEREST

        In her Sixteenth Ground for Relief, Petitioner complains that one of her trial

 attorneys, Marc Triplett, did not tell her until “just days” before her trial began that

 he had represented her husband in the domestic violence misdemeanor case twenty

 years before. Respondent asserted this claim is procedurally defaulted because it

 was never presented to the Ohio courts. The Magistrate Judge agreed. (R&R,

 PageID # 3131.)

        In her Objections, Petitioner repeats her conspiracy accusations. (Objs.,

 PageID # 3210.) They remain unpersuasive.

 XVIII.       GROUND SEVENTEEN: FAILURE TO DISCLOSE
              EXCULPATORY DNA TEST RESULTS

        In her Seventeenth Ground for Relief, Petitioner claimed that DNA testing of

 the murder weapon revealed it had been handled by someone else. In her Reply,

 however, she admitted that there was no such test result. She attempted to change

 her Seventeenth Ground to ineffective assistance of trial counsel for not obtaining

 fingerprints from the murder weapon. The Report recommended rejecting the

 original claim as procedurally defaulted and against allowing the amendment.

 (R&R, PageID # 3132.) Petitioner makes no objection.

 XIX.         GROUND EIGHTEEN: INEFFECTIVE ASSISTANCE OF POST-
              CONVICTION COUNSEL

        The Report recommended dismissal of this claim as non-cognizable because

 Martinez/Trevino does not recognize a constitutional right to effective assistance of

 counsel in post-conviction. Petitioner makes no objection.


                                           18
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 19 of 22 PAGEID #: 3347




 XX.          GROUND NINETEEN: FAILURE TO INSTRUCT ON LESSER
              INCLUDED OFFENSES

        In her Nineteenth Ground for Relief, Petitioner claims the trial court’s failure

 to instruct on the lesser-included offenses of involuntary manslaughter and reckless

 homicide violated her Sixth and Fourteenth Amendment rights. The Report

 recommended dismissing this claim as procedurally defaulted because it was never

 presented to the Ohio courts, and also as non-cognizable since there is no

 constitutional right to a lesser-included offense instruction. (R&R, PageID # 3134–

 35.)

        In her Objections, Petitioner relies on Brewer v. Overberg, 624 F.2d 51 (6th

 Cir. 1980), for the proposition that failure to instruct on a lesser-included offense is

 a cognizable claim in habeas. Brewer does stand for that proposition. Much more

 recently, the Sixth Circuit noted that the Supreme Court has never held that a

 lesser-included offense instruction is required in non-capital cases. McMullan v.

 Booker, 761 F.3d 662, 667 (6th Cir. 2014).

        Even assuming cognizability, Petitioner has offered no proof that either of

 her two proffered lesser-included offenses count as lesser included offenses under

 Ohio law. Nor has she excused her failure to raise this claim on direct appeal.

 XXI.         GROUND TWENTY: JUDICIAL BIAS

        In her Twentieth Ground for Relief, Petitioner claims her conviction should

 be set aside because the trial judge, William Goslee, was prejudiced against her.

 She sets forth the multiple bases of these claims in Grounds Twenty A through


                                            19
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 20 of 22 PAGEID #: 3348




 Twenty I. The Report recommended denying this claim because Petitioner made no

 request for disqualification, either by motion to Judge Goslee himself or by request

 to Chief Justice O’Conner, before trial. (R&R, PageID # 3139.)

       Petitioner’s objection seems to be that the victim’s commission of domestic

 violence against her twenty years before was key to her battered woman defense

 and Judge Goslee had a duty to bring that evidence forward. She claims that when

 a judge conceals evidence that could have exonerated her from murder, that shows

 extreme prejudice.

       Judge Goslee did not “conceal” the fact that Gary Kennedy committed

 domestic violence on Rosalie Kennedy. The Petitioner knew of the prior case and

 was competent to testify to its facts, as well as of any incidents of domestic violence

 that had occurred at any time during the marriage. A trial judge has no duty to

 investigate either side of a case over which he or she is presiding; that duty falls on

 the attorneys for each side.

       The record establishes that it was the defense that moved to exclude

 documents from the old cases. (Motion in Limine, State Court Record, ECF No. 20,

 PageID # 681–85.) Petitioner attempts to turn this on its head by claiming her trial

 attorney, Tina McFall, was part of the conspiracy to get her convicted. Again, this

 is speculative at best.

       The balance of Petitioner’s sub-claims under Ground Twenty argue that

 Judge Goslee was disqualified because of various errors he allegedly made. The

 remedy for judicial error is appeal, not retrospective disqualification. As the Report



                                           20
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 21 of 22 PAGEID #: 3349




 correctly found (R&R, PageID # 3142), each of the sub-claims was procedurally

 defaulted by failure to object and also fails on the merits because it does not provide

 a valid basis for disqualification even if it had been objected to.

 XXII.         GROUND TWENTY-ONE: FAILURE TO EXCUSE A BIASED
               JUROR

         In her Twenty-First Ground for Relief, Petitioner claims she is entitled to

 habeas corpus relief because Judge Goslee did not excuse a biased juror, Mr. Sita.

 The Report recommended dismissing this claim because it is procedurally defaulted:

 after the trial judge’s examination of Mr. Sita, defense counsel withdrew their

 objection. (R&R, PageID # 3142–43.)

         Petitioner objects that her attorneys did not object to Mr. Sita because they

 were involved in the conspiracy to get her convicted. The undersigned has already

 said enough to reject that claim.




                                            21
Case: 2:20-cv-02979-SDM-MRM Doc #: 56 Filed: 08/13/21 Page: 22 of 22 PAGEID #: 3350




 XXIII.       CONCLUSION

       Having considered the Magistrate Judge’s Report and Recommendation de

 novo in light of Petitioner’s Objections, the Court ADOPTS the Report and

 Recommendation (ECF No. 37) and OVERRULES (ECF No. 52) Petitioner’s

 Objections. The Clerk will enter judgment dismissing the Amended Petition with

 prejudice. Because reasonable jurists would not disagree with this conclusion,

 Petitioner is denied a certificate of appealability and the Court certifies to the Sixth

 Circuit that any appeal would be objectively frivolous and should not be permitted

 to proceed in forma pauperis.

       IT IS SO ORDERED.

                                         /s/ Sarah D. Morrison
                                         SARAH D. MORRISON
                                         UNITED STATES DISTRICT JUDGE




                                            22
